Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on October 9, 2021 is acknowledged.
3.	Claims 9 and 20 have been cancelled.
4.	Claims 1-8 and 10-19 are pending in this application.

Sequence Compliance

5.	This application is objected to because the amino acid sequence FSSE (written out in the structural format as P5779) and this is not associated with a sequence identifier (a SEQ ID NO) (see for example, pp. 57 and 81). All peptide sequences having 4 or more amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing. Applicant has not filed a sequence listing. See MPEP § 2421-2422 and Notice to Comply. 

Restriction
6.	Applicant's election with traverse of Group 1 (claims 1-7 and 12-19) and the election of the species K883 as the peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide, diabetic peripheral neuropathy (DPN) as the neuropathic pain species, and parenteral administration as the route of administration in the reply filed on October 9, 2021 is acknowledged.  The traversal is on the ground(s) that Group 2 is encompassed by Group 1. Both Group 1 and Group 2 are drawn to a method of treatment/treating neuropathic pain. Because the elected species of the 



Objections
7.	The specification is objected to for containing sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d). The specification discloses peptide sequence FSSE (written out in structure as P5779), and this is missing the respective sequence identifier. For example, pages 57 and 81 disclose peptide sequence FSSE, but these are missing their sequence identifiers. The examiner would like to bring the applicant’s attention to the following excerpt from MPEP §2422.03: 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 

The applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
8.	The specification is objected to for the following reasons: Some of the structures disclosed in the specification is hard to see (see for example, p. 82, 
9.	The specification is objected to for the following: The specification indicates "incorporation by reference" of certain documents (see for example, paragraph [000222] of specification filed on 7/15/2020). The MPEP states the following: "An application as filed must be complete in itself in order to comply with 35 U.S.C. 112. Material nevertheless may be incorporated by reference. An application for a patent when filed may incorporate “essential material” by reference to (1) a U.S. patent, >or< (2) a U.S. patent application publication, **>which patent or patent application publication does not itself incorporate such essential material by reference…”Essential material” is defined in >37CFR1.57(c)< as that which is necessary to (1) **>provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by the first paragraph of 35 U.S.C. 112, (2) describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by the second paragraph of 35 U.S.C. 112…” (see MPEP 608.01(p)).
10.	The specification is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see paragraph [000241] of specification file don 7/15/2020). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.  
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
11.	Claims 1 and 8 are objected to for the following minor informality: claim 1 contains the acronym “HMGB1” and claim 8 contains the acronym “DPN”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., high mobility group box 1  (HMGB1). The abbreviations can be used thereafter.is objected to for the following: 

Rejections
35 U.S.C. 112(b)
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 10-11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
14.	Claims 10-11 recite the limitation "the modified P5779" in claims 10 and 11.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 is dependent from claim 8; claim 11 is dependent from claim 10. Claim 8 recites, “A 
15.	Claim 18 recites the limitation of “…wherein the aqueous solubility of the modified P5779” in the claim. Claim 18 depends from claim 3, and claim 3 depends from claim 2, and claim 2 depends from claim 1. Claims 1, 2 and 3 do not recite “aqueous solubility” in the claim. Therefore, claim 18 lacks antecedent basis. Applicant can overcome this rejection by amending the claim to recite, for example, “…wherein the modified P5779 has aqueous solubility greater than about 1 mg/ml.”

35 U.S.C. 112(d)
16.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

17.	Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, 
18.	Claim 11 recites, “The method of claim 10, wherein the modified P4779 is K883.” Claim 10 depends from claim 8. Claim 8 recites, “…administering K883.” Claim 8 already recites K883. Therefore, claim 11 does not further limit instant claim 8.


35 U.S.C. 112(a)
19.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

20.	Claims 1-4, 6-7, 10 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using 	"such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 	1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
	
In the instant case, the claims are drawn to a method of treating and/or inhibiting neuropathic pain in a mammal comprising administering to a mammal a therapeutically effective amount of a peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide, and wherein the peptidomimetic small molecule is a derivative of K883 or P5779. The generic statements a peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide and a derivative of K883 or P5779 do not provide ample written description for the compounds since the claims do not describe a single structural feature. The specification does not clearly define or provide examples of what qualify as compounds of the claimed invention.  
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is 
The specification is limited to the peptide or peptide-like molecules that are P5779 (FSSE tetrapeptide) or P5779 derivatives that has N- or C- or both terminal ends 
    PNG
    media_image1.png
    294
    283
    media_image1.png
    Greyscale
 . The ones with the azatide linkages is K883 in the instant application. The working example describes K833. The specification discloses that K883 shows significantly higher in vitro and in vivo stability than P5779 (see paragraph [0208]). The working example only describes K883 (see Examples). Example 1 describes the synthesis of K883 (see paragraphs [0244]-[0256]). Example 2 describes the stability of K883 compared to that of the P5779 tetrapeptide (see paragraph [0257]). Example 3 describes bioavailability and administration of K883 (see paragraphs [0258]-[0263]). Example 4 describes efficacy of K883 (see paragraphs [0264]-[0266]). Example 5 describes inhibition MD2 binding to HMGB1 (see paragraphs [0267]-[0270]). Example 6 describes K883 inhibition of HMGB1 induced TNF release (see paragraphs [0271]-[0273]). Examples 10-11 describe the effects of P5779 tetrapeptide (see paragraphs [0280]-[0285]). Examples 12-13 describe K883 effects on APAP-induced liver injury and APAP-induced survival in mice (see paragraphs [0286]-[0291]). Example 15 describes the stability of P5779 in mice serum (see paragraphs [0292]-[0293]). Example 16 describes the increases in the survival of flu virus infected mice of K883 compared with P5779 peptide (see paragraph 
Sun et al (PLOSOne, 2018, 13: 1-14, filed with IDS) teach “to overcome the weak pharmacokinetic properties of the peptide tetramer P5779 and to enrich the HMGB1 antagonist compound catalog, we carried out a three-step similarity search followed by a structure-based docking method to screen P5779 like small molecules within the Drugbank database (version 4.3)…The Drugbank database covers 7050 drug entries, including FDA approved drugs, nutraceuticals, and experimental compounds. A total of 1982 FDA approved/investigational drugs were submitted to a three-step similarity search using three fingerprint types to examine different aspects of the consensus structure. The screening gave 46 potential hits out from the initial 1982 drugs…Molecules with docking scores ranking below P5779 dock poses were eliminated, which yielded 23 hits. Among these hits, we found the most populated group 
    PNG
    media_image2.png
    589
    535
    media_image2.png
    Greyscale
…the structure similarity of the folic acid analogs and P5779 suggested they could potentially display comparable biological effects (see pp. 4-5, “Fingerprint similarity search and structure-based screening for P5779 mimetics”). 
Description of P5779 and K883 is not sufficient to encompass numerous other tetramer small molecule peptidomimetics that belong to the same genus. For example, from Sun reference, the 6 groups that showed the most biological effects were the ones with N-terminal modifications with tetrahydrofolic acid, folic acid, leucovorin, 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.


35 U.S.C. 102
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
22.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



23.	Claim(s) 1, 6-7 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tracey et al (WO 2016/094899, filed with IDS).
24.	Tracey et al teach a treating HMGB1 modified inflammation by administering a therapeutically effective amount of an MD2-antagonist to a subject, and the MD2 antagonist is a tetrapeptide P5779 (see abstract, for example). Please note that instant claim does not define the patient population. Independent claim 1 recites, “A method of treating and/or inhibiting neuropathic pain in a mammal comprising administering to a mammal a therapeutically effective amount of a peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide.” Claim 1 does not limit the administering to a patient experiencing neuropathic pain, but any mammal. Thus, any mammal administered the same compound of HMGB1 antagonist tetramer peptide (e.g., P5779) would have the same end results (i.e., treating or inhibiting neuropathic pain). With respect to the limitation in the preamble of claim 1, “A method of treating and/or inhibiting neuropathic pain in a mammal comprising administering to a mammal..”, please note that MPEP 2111.02 II states "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." In the instant case, the preamble does not affect the method steps. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation.

	Since the reference teaches ALL of the active method steps, i.e., administering to a mammal (human patient), MD2-antagonist tetramer (P5779), the reference anticipates instant claims 1, 6-7 and 13-15.



CONCLUSION
s 5, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JULIE HA/Primary Examiner, Art Unit 1654